REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The Art Unit location and the examiner of your application in the PTO have changed. All further correspondence regarding this application should be directed to Zachary C. Howard, Art Unit 1646, Technology 1600.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 7/1/21 has been entered in full. Claims 27, 36, 66, 128, 129, 131, 132, 136-141, 148 and 154 are canceled. Claims 2 and 157 are amended. New claims 161-173 are added. Claims 1, 2, 24, 29, 130 and 155-175 are pending. 

Information Disclosure Statement (IDS)
The Information Disclosure Statement filed on 7/1/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (4/1/21).
The objections to the specification at pg 3 are withdrawn in view of the amendments to the specification.
All rejections of cancelled claims 27, 33, 66, 128 and 129 are moot.
The rejection of claim 157 under 35 U.S.C. § 112(b) at pg 9 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of the amendments to the claim.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 24, 29, 130, 155, 156 and 158-160 were previously indicated as allowable. The rejection of claim 157 set forth previously has been withdrawn as indicated above. Furthermore, new claims 161-175 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 24, 29, 130 and 155-175 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646